Case 2:19-cv-14143-RLR Document 21 Entered on FLSD Docket 05/24/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  FORT PIERCE DIVISION
  Janet Foisie,

         Plaintiff
  v.                                                          Case No. 2:19-cv-14143

  Patricia A. Biss, Worcester Polytechnic Institute,
  and the unknown Representative of the Estate of
  Robert A. Foisie,

        Defendant.
  __________________________________/

                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that a true and correct copy of the foregoing documents were

  served on Plaintiff’s counsel by email on May 24, 2019:

                                W. Andrew Clayton, Jr.
                                John Waskom
                                ICARD, MERRILL, CULLIS, TIMM,
                                FUREN & GINSBURG, P.A.
                                2033 Main Street, Suite 600
                                Sarasota, Florida 34237
                                jwaskom@icardmerrill.com
                                dclayton@icardmerrill.com
                                jdreznin@icardmerrill.com
                                dmerila@icardmerrill.com
                                Attorneys for Janet Foisie

         1.       Order Setting Status Conference, Calendar Call, and Trial Date, Order of

  Requirements, and Order of Reference to Magistrate Judge (Dkt. 11);

         2.       Order Setting Discovery Procedures (Dkt. 13);

         3.       Order Granting Motion to Appear Pro Hac Vice, Consent to Designation and

  Request to Electronically Receive Notices of Electronic Filing for Attorney Roberto Braceras

  (Dkt. 14);

         4.       Order Granting Motion to Appear Pro Hac Vice, Consent to Designation and
Case 2:19-cv-14143-RLR Document 21 Entered on FLSD Docket 05/24/2019 Page 2 of 2



  Request to Electronically Receive Notices of Electronic Filing for Attorney Samuel Gamer (Dkt.

  15); and

         5.     Order Granting Motion to Appear Pro Hac Vice, Consent to Designation and

  Request to Electronically Receive Notices of Electronic Filing for Attorney Jennifer Chunias

  (Dkt. 16)


                                               Respectfully submitted,

                                               HOLLAND & KNIGHT LLP

                                               /s/ Noel Boeke
                                               Noel R. Boeke
                                               Florida Bar Number: 151830
                                               noel.boeke@hklaw.com
                                               100 N. Tampa Street, Suite 4100
                                               Tampa, Florida 33602
                                               Phone: 813-227-8500; Fax: 813-229-0134

                                               /s/ Roberto M. Braceras
                                               Roberto M. Braceras (pro hac vice)
                                               Jennifer L. Chunias (pro hac vice)
                                               Samuel J. Gamer (pro hac vice)
                                               GOODWIN PROCTER LLP
                                               100 Northern Avenue
                                               Boston, Massachusetts 02210
                                               Tel.: +1 617 570 1000; Fax.: +1 617 523 1231
                                               RBraceras@goodwinlaw.com
                                               JChunias@goodwinlaw.com
                                               SGamer@goodwinlaw.com

                                               Attorneys for Worcester Polytechnic Institute




                                                 2
